Fitzsimons, J.
In our opinion the trial justice was right in his statement to the jury (contained in his charge), that the real question in this case “ is whether the ■ money conceded to have been deposited by the defendant was-deposited as an absolute 'trust for Annie T. Lee, or whether its deposit was coupled- with a condition.
Upon that issue it was proper for the trial justice to have admitted evidence on the defendant’s behalf, showing by whom'and under what circumstances said fund was deposited.
' It was - also proper for the defendant to show upon what ‘con- . dition the said fund was to become the property of Annie T. Lee, and only upon the happening of such a condition would she have had a vested right or interest therein.
As the jury evidently believed the conditions attached to the deposit of the money never happened,- therefore she never had any property or interest therein, and certainly the plaintiff as her administratrix stands in no better position.
From an examination of the record, we think that the verdict of the jury upon the question of .fact submitted to them was just and right.
*353We find no error in the appeal record and the judgment must be affirmed, with- costs.
McCarthy,. J., concurs.
Judgment affirmed, with costs.